Citation Nr: 0028122	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico, which determined that new 
and material evidence had not been submitted sufficient to 
reopen the veteran's claim for a "nervous condition."


FINDING OF FACT

PTSD is of service origin.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303(f) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the veteran's claim for entitlement to service 
connection for PTSD, the veteran must initially meet his 
obligation of submitting evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 
Vet. App. 498 (1995).  To establish a well-grounded PTSD 
claim, the veteran must submit medical evidence of a current 
disability, lay evidence of an inservice stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, supra.  For purposes of determining whether a 
claim is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  

The veteran has asserted stressors due to his having served 
in the Korean War.  He claims one such stressor as being 
related to his having incurred a gunshot wound while serving 
in Japan.  The Board also points out that a VA medical 
professional has diagnosed the veteran with PTSD, essentially 
as a result of his claimed symptomatology relative to his 
Korean War service.  Presuming this evidence to be credible 
as required for well-groundedness purposes, the Board finds 
that the veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD.  The Board is 
also satisfied that all available pertinent evidence is of 
record and the statutory duty to assist the veteran in the 
development of facts pertinent to his claim.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 41) (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. 3.102.

The veteran's service medical records contain no complaint or 
finding pertaining to a psychiatric disorder.  These records 
do show that he incurred a penetrating wound to the left 
chest area in May 1953 when a grenade exploded during a 
training exercise.  

The veteran's discharge (DD Form 214) record shows that he 
had foreign service for a period of one year and one month.  
A military occupational specialty was not listed.  His awards 
and medals include the Combat Infantryman Badge (CIB).

In this case, the veteran's service records show that he 
received the CIB, which is an award for participation in 
combat with the enemy.  See 38 C.F.R. § 3.304(f).  Based on 
the foregoing, the Board finds that the veteran participated 
in combat.  His statements and testimony regarding the 
claimed stressors must therefore be accepted.  38 U.S.C.A. § 
1154(b).

The veteran was treated at a VA outpatient clinic for various 
disorders from 1997 to 1998.  A March 1997 consultation sheet 
shows a diagnosis of major depression, single episode.  The 
veteran complained of experiencing nightmares for years, 
worse in frequency and intensity of late, in which he was 
fighting with animals and people.  In April 1997 he was 
referred to the mental health clinic.  The veteran complained 
of barely being able to sleep due to intruding nightmares 
associated with his Korean War service, and animals and 
people fighting him.  The diagnoses were PTSD and major 
depression.

He was seen at the VA mental health clinic in October 1997.  
The veteran complained of having trouble sleeping and 
suffering from nightmares in which he re-experienced war 
events.  He was described as dysphoric by the examiner. The 
diagnoses were PTSD and depression, not otherwise specified.  
A December 1997 valuation showed intrusive thoughts, re-
experiencing events, and continued nightmares.  The 
assessment was PTSD.  A June 1998 VA Medical Certificate 
shows a diagnosis of PTSD with mood disorder.  The veteran 
again complained of recurrent nightmares associated with 
Korean War events which tormented him.  

A VA PTSD examination was conducted later in June 1998.  The 
report indicates that the veteran served in an infantry 
capacity during the Korea War and that he was wounded by a 
grenade explosion in May 1953.  The veteran stated that when 
he sees his scars associated with the grenade wound he 
becomes depressed and anxious.  He added that he never 
forgets the war and that he does nothing except for playing 
with dominos and watching television.  

The examination showed a somewhat guarded and defensive mood 
as well as a constricting affect.  Attention, concentration, 
and memory were all reported as good.  Speech was noted to be 
clear and coherent.  The veteran was not hallucinating nor 
was he determined to be either suicidal or homicidal.  
Insight and judgment were described as being fair.  Good 
impulse control was also noted.  The diagnoses included sleep 
disorder, not otherwise specified and dependent and 
antisocial personality traits.  A Global Assessment of 
Functioning scale score of 75 was included.  The examiner 
opined that, based upon a review of the veteran's history, 
records, and current evaluation findings, he did not fulfill 
the diagnostic criteria for PTSD.  

The veteran was seen at the mental health clinic in November 
1998.  He complained of anxiety associated with dreams and 
thoughts of the Korean War which recurred on a nightly basis.  
The diagnosis was PTSD.  On file are medical records dated 
from April to June 2000 showing that the veteran was 
attending group therapy for stress.

To summarize, the service administrative records confirm that 
the veteran engaged in combat with the enemy during the 
Korean Conflict and was awarded a CIB.  The June 1998 VA 
psychiatric examination indicated the veteran did not satisfy 
the criteria for PTSD and the diagnosis was a sleep disorder.  
However, treating psychiatrist both prior and subsequent to 
the June 1998 examination have continued to diagnosis his 
symptom and findings as PTSD.  Additionally, the evidence 
shows he began group therapy for stress in April 2000. 

The Board finds that the evidence is in equipoise as to 
whether the appropriate diagnosis is PTSD, which gives rise 
to the benefit of the doubt doctrine.  Any such doubt is in 
favor of the veteran.  Accordingly service connection for 
PTSD is warranted. 

ORDER

Entitlement to service connection for PTSD is granted.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

